DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered. 

RESPONSE TO ARGUMENTS
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… wherein the source data is processed for only one time by a single type of neural network-related function computation …” because Singh’s original image 1520 (source data) is processed parallel by the same type of the neural computation (i.e. filter computation 1504A, filter 1504B) for two times; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, Singh’s does teach/suggest the above claimed features as  Singh teaches/suggests wherein the source data (e.g. associated with data that is accessed by DMA 3103 in Fig. 31) is processed for only one time (e.g. associated with data being processed/encoded/decoded by DMA’s encoder 3104/decoder 3124 once as it is being transferred via DMA in Fig 31) by a single type of neural network-related function computation (e.g. associated with the single DMA type computation that is operating in relation to neural network) (i.e. data being encoded/decoded once as it is being transferred via DMA operations) (Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; and [0217]-[0223])
As applicant appears to be applying the above arguments for independent claim 1 towards independent claim 11, the examiner will also apply the above response for independent claim 1 towards independent claim 11.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edirisooriya et al. (US Pub.: 2005/0289253) in view of Bumer et al. (US Patent 5,835,788), Goulding et al. (US Pub.: 2019/0087708), Singh et al. (US pub.: 2019/0197420), and Nornam (US Pub.: 2009/0172251)

As per claim 1, Edirisooriya teaches/suggests a direct memory access (DMA) engine, configured to control data transmission from a source memory to a destination memory, wherein the DMA engine comprises: a control module, reading source data from the source memory based on a configuration (e.g. equate to reading data from a source address of memory); and a module, operate on the source data from the source memory in response to the configuration, wherein the control module outputs destination data to the destination memory based on the configuration (Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; and [0055]).
Edirisooriya does not teaches/suggests the DMA engine comprises:
a task configuration storage module, storing at least one task configuration, wherein the at least one task configuration is generated by a micro control unit coupled between the DMA engine and at least one processing element when the micro control unit assigns neural network-related tasks between the at least one processing element and the DMA engine;
operating based on the at least one task configuration; and
a computing module, wherein the computing module of the DMA engine performs a neural network-related function computation in response to the at least one task configuration, wherein the source data is processed for only one time by a single type of neural network-related function computation, being obtained from the neural network-related function computation based on the at least one task configuration, 
wherein the at least one processing element includes a first processing element and a second processing element,
wherein during transmitting a specific data computed by the neural network-related function computation from a source address to a destination address, the computing module of the DMA engine performs a memory address dimensionality conversion to make the source address and the destination address have different dimensionalities,
wherein the memory address dimensionality conversion that is performed during a transmission process of the specific data computed by the neural network-related function computation is selected from one of the following group including a conversion from a three-dimensional memory address into a two-dimensional memory address, a conversion from a three-dimensional memory address into an one-dimensional memory address, a conversion from a two-dimensional memory address into a three-dimensional memory address, and a conversion from an one-dimensional memory address into a three-dimensional memory address,
wherein based on the neural network-related tasks assigned by the micro control unit, the computing module of the DMA engine performs the neural network-related function computation in an on-the-fly manner during a data transmission process between a first source memory of the first processing element and a first destination memory of the second processing element.
Bumer teaches/suggests a DMA engine comprises: a task configuration storage module, storing at least one task configuration (e.g. associated with storing the DMA transfer parameters, wherein the at least one task configuration is associated with the DMA transfer parameters), wherein the at least one task configuration is operating accordingly; operating based on the at least one task configuration (e.g. operating based on the DMA transfer parameters); and a computing module, performing a function computation in response to the at least one task configuration, being obtained from the function computation based on the at least one task configuration, having a data transmission process between a first source memory and a first destination memory (col. 11, ll. 1-10) (Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; and col. 14, ll. 25-51). 
Goulding teaches/suggests a system comprises: being generated by a micro control unit (e.g. associated with Fig. 1, ref. 115) coupled between the DMA engine (e.g. Fig. 1, ref. 105) and at least one processing element (e.g. Fig. 1, ref. 110) when the micro control unit (e.g. Fig. 1, ref. 115) assigns neural network-related tasks between the at least one processing element and the DMA engine (e.g. associated with controlling the DMA circuitry (105) and processing elements); wherein the at least one processing element includes a first processing element and as second processing element (e.g. Fig. 1B, ref. 165), operating accordingly based on the neural network-related tasks assigned by the micro control unit, and communicating between node of the first processing element and node of the second processing element (Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; and [0070]-[0082]).
Singh teaches/suggests a system comprises: wherein the computing module of the DMA engine performs a neural network-related function computation (e.g. associated with DMA controller performing neural network encoding/decoding operation), wherein the source data (e.g. associated with data that is accessed by DMA 3103 in Fig. 31) is processed for only one time (e.g. associated with data being processed/encoded/decoded by DMA’s encoder 3104/decoder 3124 once as it is being transferred in Fig 31) by a single type of neural network-related function computation (e.g. associated with the single DMA type computation that is operating in relation to neural network), and obtained from the neural network-related function computation (e.g. obtaining from the neural network encoding/decoding operation), and wherein during transmitting a specific data computed by the neural network-related function computation (e.g. associated with DMA controller performing encoding/decoding operation during data transferring of raw data such as kernel block units and/or feature block units that were computed by the neural network-related function computation: [0155]-[0166]; and [0190]-[0197]) from a source address to a destination address (e.g. associated with DMA data transferring from source with corresponding address to destination with corresponding address), the computing module of the DMA engine performs an address dimensionality conversion to make the source address and the destination address have different dimensionalities (e.g. associated with dimensionalities being different between uncompressed data (2920) and non-zero values (2226) in Fig 29 and uncompressed data (3020) and non-zero values (2236) in Fig. 30: Fig. 29-30; and [0190]-[0192]), wherein the memory address dimensionality conversion that is performed during a transmission process of the specific data computed by the neural network-related function computation (e.g. associated with compressions techniques via encoder/decoder being performed during the transferring of raw data such as kernel block units and/or feature block units that were computed by the neural network-related function computation: [0155]-[0166]; and [0190]-[0197]) is operating accordingly, wherein the computing module of the DMA engine performs the neural network-related function computation in an on-the-fly manner (e.g. associated with real-time encoding/decoding operation) during a data transferring (Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; and [0217]-[0223]).
Nornam teaches/suggests a system comprises: performs a memory address dimensionality conversion, wherein the memory address dimensionality conversion is selected from one of the following group including a conversion from a three-dimensional memory address into a two-dimensional memory address, a conversion from a three-dimensional memory address into an one-dimensional memory address, a conversion from a two-dimensional memory address into a three-dimensional memory address, and a conversion from an one-dimensional memory address into a three-dimensional memory address ([0042]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Bumer’s task configuration, Goulding’s neural network operations, Singh’s neural network-related operations and Nornam’s address conversion into Edirisooriya’s DMA architecture for the benefit of implementing a programmable DMA controller (Bumer, Abstract), improving overall system speed while reducing overall system power consumption (Goulding, [0017]), preserving memory bus bandwidth and reducing memory access power requirement while freeing up memory to be used to store additional data (Singh, [0038]; and [0193]), and saving memory array space (Nornam, [0042]) to obtain the invention as specified in claim 1.

As per claim 3, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a data format converter, coupled to the computing module and converting the source data from the source memory into a plurality of parallel input data and inputting the parallel input data to the computing module, wherein the computing module performs a parallel computation on the parallel input data (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), as data is transferred to be parallel processed by the processing elements.

As per claim 4, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 3 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the computing module is compliant with a single instruction multiple data (SIMD) architecture (e.g. equate to data being parallel processed by the processing elements) (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]),.

As per claim 5, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 3 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the data format converter extracts effective data of the source data, and converts the effective data into the parallel input data, wherein a bit width of the effective data is equal to a bit width of the computing module (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), wherein it would have been obvious for one of ordinary skilled in the art to implement the above claimed features as data is being parallel processed by the processing elements.

As per claim 6, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the computing module comprises: a register, recording an intermediate result of the neural network-related function computation; a computing unit, performing a parallel computation on the source data; and a counter, coupled to the computing unit and counting the number of times of the parallel computation, wherein the neural network-related function computation comprises a plurality of times of the parallel computation (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 7, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine comprising: wherein the at least one task configuration is adapted to indicate a type of the neural network-related function computation and a data length of the source data (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features as the tasks/operations are properly carried out.

As per claim 8, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a source address generator, coupled to the control module and setting an end tag at an end address in the source data based on a data length of the source data indicated in the at least one task configuration; and a destination address generator, coupled to the control module, and determining that transmission of the source data is completed when the end address with the end tag is processed (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 9, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a destination address generator, coupled to the control module and obtaining a data length of the destination data corresponding to the at least one task configuration, wherein the data length of the destination data is obtained based on a type of the neural network-related function computation and a data length of the source data indicated in the at least one task configuration (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claim 10, Edirisooriya, Bumer, Goulding, Singh and Nornam teach/suggest all the claimed features of claim 1 above, where Edirisooriya, Bumer, Goulding, Singh and Nornam further teach/suggest the DMA engine further comprising: a source address generator, coupled to the control module, and generating a source address in the source memory based on the at least one task configuration; and a destination address generator, coupled to the control module, and generating a destination address in the destination memory based on the at least one task configuration, wherein the at least one task configuration further indicates an input data format of the at least one processing element for subsequent computation (Edirisooriya, Fig. 3; [0025]-[0036]; [0047]; [0049]-[0052]; [0055]; Bumer, Fig. 2-4; col. 5, l. 5 to col. 6, l. 22; col. 7, l. 30 to col. 9, l. 21; col. 11, ll. 1-10; col. 14, ll. 25-51; Goulding, Fig. 1-1C; [0010]-[0015]; [0017]-[0018]; [0020]-[0022]; [0042]-[0045]; [0051]-[0058]; [0065]; [0070]-[0082]; Singh, Fig. 29-31; [0038]-[0039]; [0100]-[0102]; [0155]-[0166]; [0190]-[0197]; [0205]; [0217]-[0223]; and Nornam, [0042]), it would have been obvious for one of ordinary skilled in the art to further implement the above claimed features for the programmable DMA controller.

As per claims 11 and 13-20, claims 11 and 13-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 3-10, as claim 11 and 13-20 are the method claims implemented by the DMA engine of claims 1 and 3-10.

II. PERTINENT REPATED PRIOR ART 
FUKUSHIMA (US Pub.: 2016/0034300): discloses a DMA module that performs address translation while data is being transferred.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 3-11 and 13-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        October 29, 2022